

ASSIGNMENT AND ASSUMPTION AGREEMENT
 
Assignment and Assumption Agreement, dated as of November 5, 2009, by and
between Mobile Presence Technologies, Inc., a Delaware corporation with an
address of 51 Belmont Avenue, Northampton, MA  01060 (the “Corporation”) and
Timothy Lightman, an individual with an address of 51 Belmont Avenue,
Northampton, MA  01060 (the “Asssignee”):
 
WHEREAS,   the Corporation and the Assignee are parties to a certain STOCK
EXCHANGE AND REORGANIZATION AGREEMENT, dated as of October 22, 2009, (the
“Agreement”) by and among  Tianwei International Development Corporation, an
Oregon corporation (“TIDC”), CAOPU Enterprise Limited, a company organized under
the laws of the British Virgin Islands, (“CAOPU”), London Financial Group Ltd.,
a company organized under the laws of the British Virgin Islands (“LFG”),
Phoebus Vision Investment Developing Group, Ltd., a company organized under the
laws of the British Virgin Islands (“Phoebus”), the Corporation and the Assignee
relating to the Corporation’s acquiring indirect ownership of certain business
operations in the Peoples Republic of China; and
 
WHEREAS, the execution and delivery of this Assignment and Assumption Agreement
is a condition to the closing under the Agreement; and
 
WHEREAS, this Assignment and Assumption Agreement has been duly approved by the
Board of Directors and shareholders of the Corporation;
 
NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS CONTAINED HEREIN, IT IS
AGREED:
 
 
1.
The Corporation hereby assigns (the “Assignment”), in fee simple absolute, all
of its assets of any kind whatsoever excepting only its rights under the
Agreement, including, but not limited to those assets related to its proposed
cellular telephone application to the Assignee.

 
 
2.
The Assignee accepts the Assignment.

 
 
3.
The Assignee assumes all of the indebtedness or other obligations of the
Corporation in existence on the date hereof, excluding only its obligation to
perform under the Agreement, including, but limited to any obligations for
attorney fees, accountant fees, taxes and transfer agent fees and agrees to
indemnify and hold the Corporation harmless against the same provided the
Corporation gives prompt notice of any claim for indemnification at the address
stated above.

 
IN WITNESS WHEREOF, we have executed this agreement as of the 5th day of
November, 2009.
 
Mobile Presence Technologies, Inc.
 
By:
/s/ Timothy Lightman
 
/s/ Timothy Lithgtman
         
Timothy Lightman, President and CEO
 
Timothy Lightman, Individually


 
 

--------------------------------------------------------------------------------

 